Title: From George Washington to George Washington Parke Custis, 13 June 1798
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 13th June 1798

It is now near four weeks since any person of this family has heard from you, although you were requested to write to some one in it, once a fortnight, knowing (as you must do) how apt your Grandmama is to suspect that you are sick, or some accident has happened to you, when you omit this?
I have said, that none of us have heard from you, but it behooves me to add, that from persons in Alexandria, lately from Annapolis, we have, with much surprise, been informed of your devoting much time, to paying particular attentions to, a certain young lady of that place! Knowing that conjectures are often substituted for facts, and idle reports are circulated without foundation, we are not disposed to give greater credit to these than what arises from a fear that your application to Books is not such as it ought to be; and

that the hours which might be more profitably employed at your studies, are mispent in this manner.
Recollect the saying of the wise man, “That there is a time for all things” and sure I am it is not a time for you to think of forming a serious attachment of this kind, and particular attentions without, this would be ⟨dishonourable⟩ and might involve a ⟨consequence⟩ of wch you are not aware. In forming a connection, which is to be binding for life, many considerations, besides the mere gratification of the passions, and of more durability, are essential to happiness. These, in a boy of your age, all yield to the latter; which, when endulged, too often fleets away, and when it is too late, the others occur with sorrow & repentance. Among other considerations nothing is more desirable than to be connected with an irreproachable family—But As I am willing to believe the report is groundless, and that you have not forgotten so soon the admonition I have so often given you; and the exhortation at parting, to forsake all things & cleve to your Books, until a regular & proper system of education is completed; not merely such an one as you may be content with, but such as your Tutors and friends, better judges than yourself shall prescribe.
I will add no more at present, than that the family here are well as usual; and that I wish to remain, so far as your own conduct will let me be, Your sincere friend, and Affectionate Advisor

Go: Washington

